Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 10, 2018

                                          No. 04-18-00311-CV

                    IN RE Francisco MANON and Unwrapping Flavors, LLC.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

       On May 8, 2018, relators filed a petition for writ of mandamus and a motion for
emergency temporary relief pending mandamus. This court believes a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). On May 10, 2018, the real party in interest filed a response. The respondent may file a
response to the petition for writ of mandamus in this court no later than May 21, 2018. Any
such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for a stay is GRANTED IN PART. The trial court’s May 21, 2018 trial
setting is STAYED pending final resolution of the petition for writ of mandamus. Relators’
request that all proceedings in the trial court be stayed is DENIED.

           It is so ORDERED on May 10, 2018.

                                                                     PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-21715, styled Mario R. Cantu v. San Antonio Federal Credit
Union, Franco Manon, and Unwrapping Flavors, LLC, pending in the 73rd Judicial District Court, Bexar County,
Texas. The Honorable Michael E. Mery signed the order at issue in this proceeding.